     Case 1:18-cv-00127-AWI-EPG Document 132 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY PEREZ, et al.,                            No. 1:18-cv-00127-AWI-EPG
12                            Plaintiffs,
13               v.                                        ORDER GRANTING STIPULATED
                                                           REQUEST FOR DEPOSITIONS OF
14       CITY OF FRESNO, et al.,                           EXPERTS AFTER CUTOFF
15                            Defendants.                  (ECF No. 131)
16

17              On August 30, 2021, the parties filed a stipulated request to allow for the depositions of

18   two experts, Gary Michael Vilke and Alon Abraham Steinberg, after the current expert discovery

19   cutoff date of September 6, 2021. (ECF No. 131). The Court has previously granted similar

20   requests relating to the case schedule in light of a certain defendant’s lead attorney’s emergency

21   health condition. (ECF No. 127, 129). The parties inform the Court that the attorney has

22   experienced “another unanticipated hospitalization” and they anticipate completing the two expert

23   depositions by September 10, 2021.1 Good cause appearing, the Court will grant the stipulated

24   request.

25   \\\

26   \\\

27   \\\

28   1
         The Court wishes counsel a speedy recovery.
                                                           1
     Case 1:18-cv-00127-AWI-EPG Document 132 Filed 08/31/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the depositions of Gary Michael Vilke and

 2   Alon Abraham Steinberg may be taken after the current expert discovery cutoff date of

 3   September 6, 2021.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    August 31, 2021                           /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
